Citation Nr: 0605231	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-34 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an increased rating for cardiac arrhythmia, 
status post rheumatic fever, currently evaluated as 30 
percent disabling.

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

Entitlement to an increased initial rating for ischemic 
cerebrovascular disease with dizzy spells, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from September 1971 through 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and August 2003 decisions 
by the Department of Veterans Affairs (VA) Louisville, 
Kentucky, Regional Office (RO).  The April 2002 rating 
decision increased the veteran's disability rating for 
cardiac arrhythmia to 30 percent and continued a 10 percent 
disability rating for hypertension.  The August 2003 decision 
granted service connection for ischemic cerebrovascular 
disease and assigned an initial rating of 10 percent.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.

The Board remanded the claim for further development in 
December 2004.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran's cardiac arrhythmia, status post rheumatic fever, is 
productive of more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

3.  The evidence does not reasonably show that the veteran's 
hypertension is productive of diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.

4.  The evidence of record does not reasonably show that the 
veteran's ischemic cerebrovascular disease is productive of a 
hemorrhage of the blood vessels of the brain.


CONCLUSIONS OF LAW

1.  Cardiac arrhythmia, status post rheumatic fever is not 
more than 30 disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7000 (2005).

2.  Hypertension is not more than 10 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

3.  Ischemic cerebrovascular disease with dizzy spells is not 
more than 10 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8009 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letters 
from the RO dated in March 2002 and May 2003, provided the 
veteran with an explanation of what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The SOC and SSOCs advised 
him of the evidence that had been obtained and considered.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
establishing the claims have remained unchanged despite the 
change in the law with respect to duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He testified before 
the undersigned Veterans Law Judge at a hearing held at the 
RO in July 2004.  The Board does not know of any additional 
relevant evidence which is available that has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was provided to the veteran before the RO decisions 
regarding the claims for benefits.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records indicate that the veteran was treated 
for rheumatic fever in 1972.  The veteran was diagnosed with 
hypertension in January 1973.

An April 1980 rating decision granted service connection for 
hypertension and assigned an initial rating of 10 percent.  
Service connection for a history of rheumatic fever was also 
granted and an initial noncompensable rating was assigned.  
An October 1996 rating decision continued both disability 
ratings.

A January 1997 private echocardiogram report noted that the 
veteran's left ventricle was of normal size and shape and 
showed no evidence of segmental wall dysfunction or intra-
cavitary thrombus.  The visual ejection fraction was over 50 
percent.  There was mild aortic insufficiency and mild to 
moderate mitral insufficiency.

An April 2002 VA examination report noted that the veteran 
reported he jogged about two to four miles a few times per 
week.  He stated he took about 15 minutes to jog a mile.  The 
veteran reported he was retired after 17 years with the post 
office.  On examination, the veteran's lungs were clear.  The 
examiner noted that the veteran's cardiac arrhythmia was mild 
and well controlled on medication.  He stated that the 
veteran's transient ischemic attacks/dizzy spells were likely 
due to a microvascular disease in the brain, which was likely 
a result of the veteran's hypertension.  The examiner 
estimated that the veteran's METs were 6 to 7.  The veteran's 
blood pressure in his left arm was 124/78.  In his right arm 
blood pressure was 128/78.

An October 2002 private treatment note reported that the 
veteran complained of dizziness and an irregular heart beat.  
Blood pressure was 141/81.  Ejection fraction was 68 percent.

A June 2003 private treatment note indicated that the veteran 
denied shortness of breath, paroxysmal nocturnal dyspnea 
orthopnea, fever, chills, hemoptysis, hematuria, nausea, 
vomiting or productive cough.  Blood pressure was 136/75.  
Ejection fraction was 65 percent.

A June 2003 private stress test report noted that the veteran 
complained of chest pain.  It was noted to be a borderline 
positive regular exercise stress test with the veteran 
exercising for a total duration of 9 minutes and 30 seconds, 
completing 30 seconds of Bruce Stage IV achieving a peak 
heart rate of 145 beats per minute, which was 93 percent of 
the maximum predicted heard rate for age and a peak blood 
pressure of 180/70 without and symptoms of chest discomfort.

A June 2003 VA examination report noted that the veteran 
complained of recurrent dizzy spells.  The examiner noted 
that the veteran's dizzy spells were due to ischemic vascular 
disease, which was likely secondary to his service-connected 
hypertension.

An August 2003 VA rating decision granted service connection 
for ischemic cerebrovascular disease as secondary to service-
connected hypertension and assigned an initial rating of 10 
percent.

An October 2003 VA treatment note, documenting treatment for 
an unrelated disorder, noted that the veteran reported that 
he did not have chest pain or shortness of breath.  His blood 
pressure was noted to be 128/64.  A November 2003 VA 
treatment note noted a blood pressure of 114/76.

A May 2004 VA treatment note indicated that the veteran was 
being seen for a cardiology consultation.  His blood pressure 
was noted to be 130/80.  A May 2004 VA treatment note 
indicated that the veteran performed a stress test.  He 
achieved a workload of 7.20 METs.  The test was terminated 
due to fatigue.  There was no chest pain.  A May 2004 
addendum to this VA treatment note reported a normal 
myocardial perfusion pattern with no evidence of ischemia or 
infarction and a normal left ventricular ejection fraction of 
64 percent.

A May 2004 private treatment note indicated that the 
veteran's blood pressure was 147/79.  Lying blood pressure 
was 150/80.  Sitting blood pressure was 140/80.  Standing 
blood pressure was 140/70.  Respirations were even, 
unlabored, and clear to auscultation and percussion.  Cardiac 
rate and rhythm were regular.

A May 2004 private echocardiogram report noted that there was 
bi-atrial enlargement with mild concentric left ventricular 
hypertrophy with top normal aortic root size.  Left 
ventricular systolic function was overall well preserved with 
an estimated ejection fraction of about 55 to 60 percent.

A May 2004 private radiology report noted that an MRI of the 
brain was interpreted as showing minor chronic age-related 
small vessel ischemic signal changes, and no other acute or 
suspicious findings.

Private treatment notes dated from May 2004 through October 
2004 noted that the veteran sought treatment for complaints 
of dizziness.  The physician noted that the veteran had a 
vasospastic phenomenon.

A June 2004 VA echocardiogram report noted a left ventricular 
ejection fraction of 55 percent.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.  The veteran 
stated that, due to his symptoms, he had a limited ability to 
do anything physical.  He indicated that his ability to drive 
was limited because of his transient ischemic attacks.  He 
reported he could not exercise like he used to because he got 
tired.  He testified that his dizzy spells recurred 
intermittently and he could sometimes get through a month 
without one.  He stated that they have been better since he 
was placed on blood thinner and aspirin.  He indicated that 
he last worked in 2000 and missed work regularly because of 
his medical conditions.

A December 2004 private treatment note noted that the veteran 
had symptoms of palpitation with pre-syncope symptoms.  The 
veteran reported occasionally experiencing lightheadedness 
and dizziness.  He denied any type of syncopal or pre-
syncopal episode.  With the exception of palpitations and 
dizziness, the veteran had no other complaints.  His blood 
pressure was noted to be 156/74.  EKG revealed a sinus rhythm 
at 80 beats.  Ejection fraction was 65 percent.

A January 2005 letter from the veteran's private physician 
noted that the veteran experienced recurrent dizziness.  The 
physician indicated that he believed the veteran had a 
vasospasm, which was causing the dizziness.

A March 2005 echocardiogram report noted that the veteran's 
left atrium appeared to be top normal with mild concentric 
left ventricular hypertrophy with normal aortic root size.  
Left ventricular systolic function was overall well preserved 
with an estimated ejection fraction of about 60 to 65 
percent.

A July 2005 VA treatment note indicated that the veteran was 
being seen for a general medical evaluation.  His blood 
pressure was noted to be 118/60.

A January 2006 private treatment note reported that the 
veteran had symptoms of palpitation with pre-syncope 
symptoms.  The veteran reported that in the past month he had 
noted increased episodes of palpitations, which has no 
associated chest discomfort, shortness of breath, nausea, or 
diaphoresis.  His blood pressure was noted to be 154/76.  It 
was noted there was no change from the previous 
echocardiogram.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
ischemic cerebrovascular disease.  This matter, therefore, is 
to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

The Board notes that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2005). 

The veteran's cardiac arrhythmia is rated under Diagnostic 
Code 7000.  A 30 percent evaluation is assigned where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; where there is evidence of cardiac hypertrophy or 
dilation on EKG, echocardiogram or x-ray.  A 60 percent 
evaluation is assigned where there is more than one episode 
of acute congestive heart failure in the past year, or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7000.

A 100 percent rating is available for inactive disease where 
there is chronic congestive heart failure or a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Id.  

The regulation states that one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 millimeters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  Id.

A note following the rating criteria for arteriosclerotic 
heart disease also states that if nonservice connected 
arteriosclerotic heart disease is superimposed on service 
connected valvular or other nonarteriosclerotic heart 
disease, a medical opinion should be requested on which 
condition is causing the signs and symptoms.  Id.

Hypertension is rated under Diagnostic Code 7101.  Under 
Diagnostic Code a compensable evaluation of 10 percent is 
available for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) where there is diastolic 
pressure of predominantly 100 (all measurements in 
millimeters of mercury) or systolic pressure predominantly 
160 or more, or where continuous medication is required for 
control of blood pressure with a history of diastolic 
pressure predominantly 100 or more.  A 20 percent evaluation 
is awarded where there is diastolic pressure of predominantly 
110 or more or systolic pressure of predominantly 200 or 
more.  A 40 percent evaluation is provided where there is 
diastolic pressure of predominantly 120 or more.  A 60 
percent evaluation is assigned for diastolic pressure of 130 
or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7010.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of the section, 
hypertension is defined as diastolic pressure of 90 or 
greater and isolated hypertension is defined as systolic 
blood pressure of predominantly 160 or greater with a 
diastolic pressure of less than 90.  Id.  

The veteran's ischemic cerebrovascular disease is rated under 
Diagnostic Code 8009.  Under that Diagnostic Code, the 
disability is evaluated as 100 percent disabling for a period 
of six months following a hemorrhage of brain vessels. 
Thereafter, residuals are evaluated, with a minimum 
disability evaluation of 10 percent..  38 C.F.R. § 4.124a, 
Diagnostic Code 8009.

A note after the schedular criteria indicates that it is 
required for minimum ratings for residuals under 8000 to 8025 
that there be ascertainable residuals.  Determinations as to 
the presence of residuals not capable of objective 
verification i.e., headaches, dizziness, fatigability, must 
be approached of the basis of the diagnosis recorded; 
subjective residuals will be accepted when consistent with 
the disease and not more likely attributable to other disease 
or no disease.  It is of exceptional importance when rating 
in excess of the prescribed minimum rating are assigned, the 
diagnostic codes utilized as bases of evaluation be cited, in 
addition to the codes identifying the diagnoses.  See 
38 C.F.R. § 4.104 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Cardiac Arrhythmia

The veteran is currently in receipt of a 30 percent rating 
for cardiac arrhythmia status post rheumatic fever under 
Diagnostic Code 7100.  After having carefully reviewed the 
evidence of record, the Board finds that the evidence does 
not support a rating in excess of 30 percent.  The reasons 
follow.

The clinical evidence of record does not document, and the 
veteran does not contend that he has experienced more than 
one episode of acute congestive heart failure within the past 
year.  The April 2002 VA examination report indicated that 
the veteran's METs were approximately 6 to 7 based on his 
reported exercise.  A May 2004 treatment note indicated that 
the veteran achieved METs of 7.20 during his stress test.  
Therefore, the clinical evidence does not reflect a workload 
between 3 and 5 METS at this time.  Finally, the clinical 
evidence does not indicate left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Clinical records 
document several echocardiograms.  In each instance, left 
ventricular function was within normal limits and the 
ejection fraction was greater than 50 percent.  Based on 
these clinical findings, a rating excess of 30 percent for 
cardiac arrhythmia status post rheumatic fever is denied.

Hypertension

A rating of 20 percent for hypertension is warranted where 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  There are multiple 
blood pressure readings documented in the clinical records.  
However, such readings range from 114/76 to 180/70.  The 
highest systolic pressure noted was 180 and the highest 
diastolic pressure noted was 80.  Accordingly, a rating in 
excess of 10 percent for hypertension is denied.

Ischemic Cerebrovascular Disease

The veteran's ischemic cerebrovascular disease is rated by 
analogy under Diagnostic Code 8009.  The veteran's 10 percent 
rating is based on recurrent dizziness, which has been 
attributed to ischemic cerebrovascular disease.  There are no 
complaints of motor or neurological impairment associated 
with the veteran's disorder.  The clinical evidence does not 
reflect, and the veteran has not contended, that there are in 
fact other symptoms that may be associated with the veteran's 
ischemic cerebrovascular disease.  Accordingly, a rating in 
excess of 10 percent for ischemic cerebrovascular disease is 
not warranted.  In addition, the evidence does not raise a 
question that a higher rating is possible or warranted for 
any period of time from the veteran's claim to the present so 
as to warrant a "staged" rating due to significant change in 
the level of disability.

IV.  Extraschedular Ratings

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that any of the veteran's disorders alone have 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased rating for cardiac arrhythmia, 
status post rheumatic fever, currently evaluated as 30 
percent disabling, is denied.

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased initial rating for ischemic 
cerebrovascular disease with dizzy spells, currently 
evaluated as 10 percent disabling, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


